Name: Commission Implementing Regulation (EU) 2017/1945 of 19 June 2017 laying down implementing technical standards with regard to notifications by and to applicant and authorised investment firms according to Directive 2014/65/EU of the European Parliament and of the Council (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: free movement of capital;  marketing;  information technology and data processing;  trade policy;  financial institutions and credit;  management;  technology and technical regulations
 Date Published: nan

 26.10.2017 EN Official Journal of the European Union L 276/22 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1945 of 19 June 2017 laying down implementing technical standards with regard to notifications by and to applicant and authorised investment firms according to Directive 2014/65/EU of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2014/65/EU of the European Parliament and of the Council of 15 May 2014 on markets in financial instruments amending Directive 2002/92/EC and Directive 2011/61/EU (1), and in particular the third subparagraph of Article 7(5) thereof, Whereas: (1) It is appropriate to set out common standard forms, templates and procedures to ensure a uniform mechanism by which Member States' competent authorities effectively exercise their powers in respect of the authorisation of firms for the provision of investment services, investment activities and, where relevant, of ancillary services. (2) To facilitate communication between an applicant seeking authorisation as an investment firm in accordance with Title II of Directive 2014/65/EU and the competent authority, competent authorities should designate a contact point specifically for the purpose of the application process and should publish the information on the contact point on their website. (3) In order to allow competent authorities to assess whether changes to the management body of the firm may pose a threat to the effective, sound and prudent management of the firm, and to adequately take into consideration the interests of its clients and the integrity of the market, clear time limits should be defined for the submission of information on those changes. (4) Firms should however be exempted from the requirement to submit information on changes to the management body before that change takes effect where the change is due to factors not within the control of the firm, such as in the case of the death of a management body member. Under those circumstances, firms should be allowed to notify the competent authority within 10 working days after the change. (5) Directive 95/46/EC of the European Parliament and of the Council (2) applies to the processing of personal data by the Member States in the application of this Regulation. (6) This Regulation is based on the draft implementing technical standards submitted by the European Securities and Markets Authority (ESMA) to the Commission. (7) ESMA has conducted open public consultations, analysed the potential related costs and benefits and requested the opinion of the Securities and Markets Stakeholder Group established in accordance with Article 37 of Regulation (EU) No 1095/2010 of the European Parliament and of the Council (3), HAS ADOPTED THIS REGULATION: Article 1 Designation of a contact point Competent authorities shall designate a contact point for handling all information received from applicants seeking authorisation as an investment firm in accordance to Title II of Directive 2014/65/EU. The contact details on the designated contact point shall be made public and regularly updated on the competent authorities' websites. Article 2 Submission of the application 1. An applicant seeking authorisation as an investment firm in accordance with Title II of Directive 2014/65/EU shall submit to the competent authority its application by filling in the template set out in Annex I. 2. The applicant shall notify the competent authority of the information on all members of its management body by filling in the template set out in Annex II. Article 3 Receipt of the application form and acknowledgement of receipt Within 10 working days from the receipt of the application, the competent authority shall send an acknowledgement of receipt to the applicant, including the contact details of the designated contact point as referred to in Article 1. Article 4 Request of additional information Where additional information is required to proceed with the assessment of the application, the competent authority shall send a request to the applicant indicating the information to be provided. Article 5 Notification of changes to the membership of the management body 1. An investment firm shall notify the competent authority of any change to the membership of its management body before such change takes effect. Where, for substantiated reasons, it is not possible to make the notification before that change takes effect, it shall be made within 10 working days after the change. 2. The investment firm shall provide the information on the change referred to in paragraph 1 in the format set out in Annex III. Article 6 Communication of the decision The competent authority shall inform the applicant of its decision to grant or not the authorisation in paper form, by electronic means or both, within the 6-month period referred to in Article 7(3) of Directive 2014/65/EU. Article 7 Entry into force and application This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 3 January 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 June 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 173, 12.6.2014, p. 349. (2) Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (OJ L 281, 23.11.1995, p. 31). (3) Regulation (EU) No 1095/2010 of the European Parliament and of the Council of 24 November 2010 establishing a European Supervisory Authority (European Securities and Markets Authority), amending Decision No 716/2009/EC and repealing Commission Decision 2009/77/EC (OJ L 331, 15.12.2010, p. 84). ANNEX I Application Form for authorisation as an Investment Firm Text of image Reference number: Date: FROM: Name of the applicant: Address: (Contact details of the designated contact person) Name: Telephone: Email: TO: Member State: Competent Authority: Address: (Contact details of the designated contact point) Address: Telephone: Email: Dear [insert appropriate name] In accordance with Article 2 of the Commission Implementing Regulation (EU) 2017/1945 laying down implementing technical standards with regard to standard forms, templates and procedures for notification or provision of information provided for in Article 7(5) of Directive 2014/65/EU to ensure uniform conditions of application of Article 7(2) of that Directive, kindly find attached the authorisation application. Text of image  Person in charge of preparing the application: Name: Status/position: Telephone: Fax (if available): Email:  Nature of the application (tick the relevant box): Authorisation Change to the authorisation already obtained CONTENT General information on the applicant firm [please insert the information referred to under Article 1 of Commission Delegated Regulation (EU) 2017/1943 of the European Parliament and of the Council of 14 July 2016 supplementing Directive 2014/65/EU with regard to regulatory technical standards on information and requirements for the authorisation of investment firms. Please set out that information here or make reference to the relevant annexes containing the information] Information on the capital [please insert the information referred to under Article 2 of Delegated Regulation (EU) 2017/1943. Please set out that information here or make reference to the relevant annexes containing the information] Information on the shareholders [please insert the information referred to under Article 3 of Delegated Regulation (EU) 2017/1943. Please set out that information here or make reference to the relevant annexes containing the information] Information on the management body and persons directing the business [please insert the information referred to under Article 4 of Delegated Regulation (EU) 2017/1943. Please set out that information here or make reference to the relevant annexes containing the information] Financial information [please insert the information referred to under Article 5 of Delegated Regulation (EU) 2017/1943. Please set out that information here or make reference to the relevant annexes containing the information] Information on the organisation [please insert the information referred to under Article 6 of Delegated Regulation (EU) 2017/1943. Please set out that information here or make reference to the relevant annexes containing the information] ANNEX II List of members of the management body Text of image Reference number: Date: FROM: Name of the applicant: Address: (Contact details of the designated contact person) Name: Telephone: Email: TO: Competent Authority: Address: (Contact details of the designated contact point if relevant) Address: Telephone: Email: Dear [insert appropriate name] In accordance with Article 2 of Commission Implementing Regulation (EU) 2017/1945 of 19 June 2017 laying down implementing technical standards with regard to standard forms, templates and procedures for notification or provision of information provided for in Article 7(5) of Directive 2014/65/EU to ensure uniform conditions of application of Article 9(5) of that Directive, kindly find attached the notification request. Text of image  Person in charge of preparing the application: Name: Status/position: Telephone: Fax (if available): Email: Date: Signature: List of members of the management body Member 1 Name Contact details (Telephone, email, address) Position Professional experience and other relevant experience Educational qualification and relevant training List of executive and non-executive directorships in other entities Effective date [Please set out that information here or provide an explanation of how it will be provided, or make reference to the relevant annexes containing the information] Member n Name Contact details (Telephone, email, address) Position Professional experience and other relevant experience Educational qualification and relevant training List of executive and non-executive directorships in other entities Effective date [Please set out that information here or provide an explanation of how it will be provided, or make reference to the relevant annexes containing the information] Please provide:  Minutes of the general meeting acting the nomination of the new member of the management body  Minutes of the general meeting of the management body acting the nomination of the new members. ANNEX III Notification of information on changes to the membership of the management body Text of image Reference number: Date: FROM: Name of the applicant: Address: (Contact details of the designated contact person) Name: Telephone: Email: TO: Competent Authority: Address: (Contact details of the designated contact point if relevant) Address: Telephone: Email: Dear [insert appropriate name] In accordance with Article 4 of the Commission Implementing Regulation (EU) 2017/1945 of 19 June 2017 laying down implementing technical standards with regard to standard forms, templates and procedures for notification or provision of information provided for in Article 7(5) of Directive 2014/65/EU to ensure uniform conditions of application of Article 9(5) of that Directive, kindly find attached the notification request.  Person in charge of preparing the application: Name: Status/position: Telephone: Fax (if available): Email: Text of image Information on member(s) leaving the management body Member 1 Name Contact details (Telephone, email, address) Position Effective date of departure from management body Reasons for the departure from management body Member 2 Name Contact details (Telephone, email, address) Position Effective date of departure from management body Reasons for the departure from management body Member n Name Contact details (Telephone, email, address) Position Effective date of departure from management body Reasons for the departure from management body Information on new member(s) of the management body Member 1 Name Contact details (Telephone, email, address) Position Professional experience and other relevant experience Educational qualification and relevant training List of executive and non-executive directorships in other entities Effective date [Please set out that information here or provide an explanation of how it will be provided, or make reference to the relevant annexes containing the information] Member n Name Contact details (Telephone, email, address) Position Professional experience and other relevant experience Educational qualification and relevant training List of executive and non-executive directorships in other entities Text of image Effective date [Please set out that information here or provide an explanation of how it will be provided, or make reference to the relevant annexes containing the information] Complete updated list of members of the management body Please provide:  Minutes of the general meeting acting the nomination of the new member of the management body.  Minutes of the general meeting of the management body acting the nomination of the new member. Name Position Effective date